Case 9:16-cv-81871-KAM Document 503 Entered on FLSD Docket 08/08/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  LAN LI, et al.,                                    )
                                                     )
              Plaintiffs,                            )
                                                     )
                     v.                              ) Civ. No. 16-81871
                                                     ) LEAD CASE
  JOSEPH WALSH, et al.,                              )
                                                     )
              Defendants.                            )

  LAN LI, et al.,                                    )
                                                     )
              Plaintiffs,                            )
                                                     )
  v.                                                 ) Civ. No. 19-80332
                                                     )
  PNC BANK, N.A., and                                )
  RUBEN RAMIREZ,                                     )
                                                     )
              Defendants                             )
                                                     )

   DEFENDANTS’ MOTION FOR LEAVE TO JOIN WITH KK-PB FINANCIAL, LTD. IN
        OPPOSITION TO PLAINTIFFS’ MOTION FOR PROTECTIVE ORDER

         Defendants PNC Bank, N.A. (“PNC Bank”) and Ruben Ramirez, by and through

  undersigned counsel, respectfully seek leave of Court to join with Defendant KK-PB Financial,

  Ltd. (“KK-PB”), in opposing the Plaintiffs’ Motion for Protective Order (D.E. 490), and in

  support of this motion state as follows:

         1.      Defendants PNC Bank and Ramirez are before this Court in the case Li, et al., v.

  PNC Bank, et al., Civ. No. 19-80332 (the “Li v PNC Bank” case), which was consolidated for

  purposes of discovery with the main case of Li, et al. v. Walsh, et al., Civ. No. 16-81871 (the “Li

  v. Walsh” case) (D.E. 417). Significantly, the parties in Li v. PNC Bank case have yet to commence

  discovery – in fact, the parties only recently submitted their Joint Scheduling Report to the Court
Case 9:16-cv-81871-KAM Document 503 Entered on FLSD Docket 08/08/2019 Page 2 of 3



  on Friday August 2, 2019 (see D.E. 489), and have not yet exchanged any information or

  documents under Federal Rule of Civil Procedure 26.

          2.     Nevertheless, the issue of the location and format of the Plaintiffs’ deposition is a

  critical one for Defendants PNC Bank and Ramirez. The parties discussed this issue at length in

  preparing the Joint Scheduling Report and the Defendants strongly believe the Plaintiffs should be

  required to appear in the Southern District of Florida to be deposed. The parties set forth their

  conflicting positions on this issue in the Joint Scheduling Report. (See D.E. 489 at pp. 5-6.)

          3.     Joinder in opposing Plaintiffs’ Motion for a Protective Order is appropriate

  because the Li v. PNC Bank case has been consolidated with the Li v. Walsh case for purposes of

  discovery. Defendants PNC Bank and Ramirez anticipate that the Court’s ruling on this issue

  will subsequently apply to PNC Bank and Ramirez when the time comes for them to depose the

  Plaintiffs.

          4.     Moreover, joinder in opposing the Motion promotes judicial efficiency and

  economy by obviating the need for the Li v. PNC parties to relitigate these identical issues.

          5.     As a result, PNC Bank and Ramirez seek leave of Court to join in Defendant

  KK-PB’s response in opposition to the Plaintiffs’ Motion for Protective Order, pursuant to the

  Court’s Order Setting Briefing Schedule (D.E. 496).

          6.     In addition, in the event Defendants PNC Bank and Ramirez have additional

  points to raise, which are unique to them, they seek leave to submit a separate, supplemental

  brief of no more than five (5) pages, to be filed on or before August 14, 2019.

          WHEREFORE, Defendants PNC Bank and Ramirez respectfully request that the Court

  grant them leave to join in the brief to be filed by Defendant KK-PB in opposition to Plaintiffs’

  Motion for Protective Order and to submit a supplemental five-page brief.




                                                   2
Case 9:16-cv-81871-KAM Document 503 Entered on FLSD Docket 08/08/2019 Page 3 of 3



                         COMPLIANCE WITH LOCAL RULE 7.1(A)(3)

         Undersigned counsel certify that they consulted with Plaintiffs’ counsel regarding the

  instant motion in a good faith effort to obtain their consent to the Motion. Plaintiffs’ counsel

  objects to the relief sought herein.

  Dated: August 8, 2019                         Respectfully submitted,

                                                /s/ Nina Stillman Mandel
                                                NINA STILLMAN MANDEL
                                                Fla. Bar No. 843016
                                                MANDEL & MANDEL LLP
                                                169 East Flagler Street, Suite 1224
                                                Miami, Florida 33131
                                                Telephone: 305.374.7771
                                                nsm@mandel.law

                                                /s/ Peter D. Hardy
                                                Peter D. Hardy (admitted pro hac vice)
                                                Terence Grugan (admitted pro hac vice)
                                                Mary Treanor (admitted pro hac vice)
                                                Juliana Carter (admitted pro hac vice)
                                                Mansi Shah (admitted pro hac vice)
                                                BALLARD SPAHR LLP
                                                1735 Market Street, 51st Floor
                                                Philadelphia, PA 19103

                                                Counsel for Defendants PNC Bank, N.A.
                                                and Ruben Ramirez



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 8th day

  of August 2019, and was therefore served by electronic mail on all parties.



                                                /s/ Nina Stillman Mandel




                                                   3
